ORDER

PER CURIAM:
AND NOW, this 1st day of November, 1999, M. Abraham Ahmad having been disbarred by consent from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated October 10, 1995; the said M. Abraham Ahmad having been directed on July 15, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in- this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that M. Abraham Ahmad is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.